Opinion by
Hurt, J.
§ 155. Railroads; hilling stock; rule where road is fenced. Where a horse was killed by a railroad train, and the accident occurred at a point on the. railroad which had been fenced in by the company, the burden of proof was upon the plaintiff to show that the injury was 'the result of negligence on the part of the agents or servants of the company in operating the locomotive or train by which the horse was killed. [Bethje v. R. R. Co. 26 Tex. 604]
§ 156. Repealed law; certiorari. Article 4-68, Pas•chal’s Digest, was superseded and repealed by the Revised Statutes. [Art. 299 et seq.~\
Reversed and remanded.